The Honorable Ronald L. Wilson    Opinion No. R-765
Criminal District Attorney
Galveston County                  Re: Whether presenta-
405 County Courthouse             tion of a valid driver's
Galveston, Texas 77550            license in court is an
                                  absolute defense to a
                                  charge of operating a
                                  motor vehicle without
                                  having a driver's license
                                  in immediate possession.
Dear Mr. Wilson:

     you have requested our opinion regarding whether presen-
tation of a valid driver's license in court is an absolute
defense to a charge of operating a motor vehicle without
having a driver's license in one's immediate possession.
     Section 13 of article 6687b, V.T.C.S., provides, in
pertinent part:
          Every person shall have an operator's,
          commercial operator's, or chauffeur's
          license in his immediate possession at
          all times when operating a motor vehicle
          and shall display the same upon demand
          of a magistrate or any officer of a
          court of competent jurisdiction or any
          peace officer. Any person who violates
          this Section shall be guilty of a mis-
          demeanor " . . . It shall be a defense
          to any charge under this Section that
          the person so charged produce in court
          an operator's, commercial operator's, or
          chauffeur's license theretofore issued
          to such person and valid at the time of
          his arrest. . . . (Emphasis added).
I   .




        5-e I!anorableKonald L. Wilson - page i (H-765)


             Section 13 makes clear that, whichever of its terms a
        person might be charged with vrolating, he may establish a
        defense to that charge by producing a valid driver's license
        in court. The effect of such a defense is set forth in
        section 2.03(e) of the Texas Penal Code:
                  A ground of defense in a penal law that
                  is not plainly labeled in accordance
                  with this chapter has the procedural and
                  evidentiary consequences of a defense.

        Thus, it is our opinion that the presentation of a valid
        driver's license in court is an absolute defense to a charge
        of operating a motor vehicle without having a driver's
        license in one's immediate possession. -Cf. Attorney General
        Opinion O-3907 (1941).
                              SUMMARY
                  It is our opinion that the presentation
                  of a valid driver's license in court is
                  an absolute defense to a charge of
                  operating a motor vehicle without




                                  .a&&?J&
                  having a driver's license in one's
                  immediate possession.
                                        Very   truly yours,


                                         OHN L. HILL
                                        Attorney General of Texas




        Opinion Committee
        jwb




                                  p. '$231